Citation Nr: 0433465	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-24 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The appellant had active duty from April 1976 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied entitlement to service 
connection for PTSD.  The RO in Reno, Nevada, which is the 
agency of original jurisdiction in this matter, notified the 
appellant of the decision.  

The appellant was afforded a personal hearing in March 2003 
before a Decision Review Officer (DRO) at a VA facility in 
Las Vegas, Nevada.  A copy of the hearing transcript was 
attached to the claims file.


FINDINGS OF FACT

1.  In a May 1994 rating decision, the San Diego, California, 
RO denied entitlement to service connection for PTSD.  The 
appellant did not timely perfect an appeal of that decision, 
and it became final.  

2.  Evidence received since the final May 1994 RO decision is 
not new and material, is cumulative and redundant, does not 
bear directly and substantially on the matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for PTSD.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for PTSD has not been received, and the 
appellant's claim for that benefit may not be reopened.  38 
U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim which was filed in January 2001.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In letters dated in June 2001 and September 2003, the RO 
informed the appellant of the VCAA and its potential effect 
upon his claim.  In addition, the appellant was advised, by 
virtue of a detailed June 2003 statement of the case (SOC) 
and a supplemental statement of the case (SSOC) issued in May 
2004, of the pertinent law and what the evidence must show in 
order to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the June 2003 SOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Pertinent legal criteria on finality and materiality

An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2003).  Absent an appeal, a decision of a duly constituted 
rating agency or other agency of original jurisdiction shall 
be final and binding on all VA field offices as to 
conclusions based upon evidence on file at the time VA issues 
written notification in accordance with 38 U.S.C.A. § 5104.  
38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2001).


The Board notes that 38 C.F.R. § 3.156 was has been amended, 
and that the standard for finding new and material evidence 
has changed as a result.  However, this change is not 
applicable in the present case because the appellant's claim 
was not filed on or after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629-30 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U. S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under section 5108.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

III.  Factual background

A review of the file shows that the appellant filed a 
previous claim for entitlement to service connection for 
PTSD.  A May 1994 RO rating decision, as to which the veteran 
was notified in June 1994, denied service connection for 
PTSD.  Evidence reviewed included an April 1994 letter from 
the U.S. Marine Corps, an August 1993 statement from the 
appellant, service administrative records and service medical 
records, a private treatment record from Dr.R.J.H. from 
November 1984, and the report of a VA Compensation and 
Pension (C&P) examination in November 1993.

In that decision, the RO determined that there was no 
objective evidence of a PTSD stressor during service, and 
noted that the veteran's alleged stressor, involving a 
Sergeant H. who the veteran said had repeatedly threatened 
him with a pair of shears and had been court-martialed for 
doing so, had been rebutted by the Marine Corps, which 
confirmed that Sgt. H. had been assigned to the veteran's 
unit but had never been subjected to a court-martial.  The RO 
cited other evidence which showed that the appellant had 
suffered a post-service stressor for which he was diagnosed 
with PTSD.  The post-service stressor was an industrial 
incident in 1983 described by Dr. R.J.H. in which the 
veteran, while employed painting the exterior of a building, 
found himself stranded at the 11th floor, and had to lower 
himself to the ground hand-over-hand on a rope.

The veteran filed a notice of disagreement (NOD) with to the 
above rating decision in July 1994.  He was provided with a 
statement of the case in August 1994, accompanied by a VA 
Form 9 for his use in filing a substantive appeal.  Instead 
of filing a substantive appeal, he requested a hearing at the 
RO, which was scheduled for October 1994.  He wrote the RO to 
cancel that hearing, and was, at his request, rescheduled for 
January 1995.  He did not appear for the hearing, and did not 
further pursue his appeal.

In January 2001 the veteran sought to reopen his claim, and 
submitted VA outpatient treatment progress notes for a period 
from December 1999 to November 2000.  In December 1999 he 
sought mental health care.  He stated that he was wrongly 
discharged from the military, which had an adverse impacted 
upon his relationship with his family.  He also said he had 
more recently sustained a head injury from a fall from an 
eleven story building and suffered severe head trauma.  Among 
his symptoms, he reported that he continued to struggle with 
flashbacks and nightmares from the fall.  A nurse assessed 
non-combat PTSD and depression, and noted that the appellant 
was homeless.  He was referred for supportive intervention 
for mental health/depression.  He was seen periodically, and 
the evidence shows diagnoses of PTSD from military trauma, 
noncombat; organic brain syndrome, and major depression.   

Additional VA outpatient treatment records were secured.  The 
appellant was seen for counseling, for his disability claim, 
and for assistance with housing, food stamps, and Social 
Security Administration (SSA) benefits.  He was also seen for 
follow-up for medication prescribed for depression.  In 
January 2001, when seen by a psychiatrist, his primary 
diagnosis was major depression, thought to be within the 
context of a head-injury type syndrome.  Approximately a week 
later, the psychiatrist diagnosed organic depression and 
obsessionality.  A March 2001 entry reflects that the 
appellant had some concerns about participating in group 
therapy because he felt that his problems stemmed from issues 
of childhood and that his problems were less noble that those 
of veterans who had fought in the war.  At another 
appointment in March 2001 for medication review, the primary 
diagnosis was organic depression, and the secondary diagnoses 
were obsession and PTSD.  

Records secured from the Vet Center show that the appellant 
presented as a walk-in client in July 2000 complaining that 
he had not been able to get any help at the VA outpatient 
clinic.  He stated that he was traumatized during his one 
month and 20 days of military service.  The assessment was 
"Psych/other (Depression)", PTSD, and homeless.  He was 
seen for periodic weekly individual therapy sessions.  After 
attending for a few sessions, several entries reflect that 
PTSD was self reported.  The case was closed in June 2001 for 
lack of contact.  

In March 2003 the appellant testified before a DRO in Las 
Vegas, as to the incident in service which he claimed as a 
stressor for his PTSD.  He said he was assaulted by a 
sergeant who threatened to harm him with a large pair of 
shears during boot camp.  He stated that no one ever saw the 
assaults on himself with shears; however, at times, there 
were others were involved when a staff sergeant would hit one 
of them in the stomach.  He discussed the additional evidence 
he was submitting at the hearing, consisting of a letter from 
the Marine Corps dated in June 1976, a letter from E.A. at 
the Las Vegas Medical Center, a letter dated in October 1994 
signed by G.R., and supplementary information for 
administrative discharge.  He also submitted a personnel 
record with classification of assignment test results.  He 
denied that he had sought medical treatment after he was 
discharged from service.  He said he first sought medical 
treatment several years after service, after he fell 11 
stories while working and saw a doctor regarding his 
workman's compensation claim.  At that time, he also related 
the incident in service.  He said that, prior to that time, 
he had never talked about it to anyone, including family 
members.  He mentioned that the documents which a lawyer had 
obtained for him were the ones he submitted into evidence.  
He related that there was an incident when he had obtained a 
razor blade and did not know what he had planned to do with 
it, but after that he was under extra care and there was 
information of seeing a doctor that he was suicidal.  He 
mentioned another individual in service who left the same day 
as he, and had been called up in the same manner as the 
appellant, but they had been kept separate.  He referred to 
another individual whose records would be identical but he 
had never been in touch with this individual.  The 
appellant's representative indicated that all the pertinent 
evidence was of record.  

Additional VA treatment records for the period from August 
2001 to March 2004 show that the appellant has received 
treatment for organic brain syndrome, organic affective 
syndrome, mood disorder, bipolar disorder, and a personality 
disorder.  In September 2003 he was assessed with PTSD, 
noncombat, reportedly from an early boot camp experience.  

IV.  Analysis

The appellant seeks entitlement to service connection for 
PTSD.  In this case, however, service connection for PTSD was 
previously denied by the RO in May 1994, and, although the 
veteran initiated an appeal by filing an NOD, he did not 
respond to the RO's SOC (other than to request a hearing, for 
which he failed to report), and that decision became final.  
The copy of the rating decision provided to him in June 1994 
advised him that the denial was based upon there being no 
objective evidence of a stressor during service, and other 
evidence showing that he had a post-service stressor 
(referring to the industrial incident in 1983, reported by 
Dr. R.J.H.), for which he was diagnosed with PTSD.  A 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.   

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  Therefore, although the VARO in Lincoln reopened the 
claim and then decided the claim on the merits, the issue 
before the Board is as stated on the first page of the 
present decision.

The evidence associated with the claims file subsequent to 
the RO's May 1994 decision as set forth above includes 
duplicate copies of evidence previously considered.  
Duplicate statements or documents, by their very nature, may 
not be new and material.  38 C.F.R. § 3.156.  

The VA outpatient treatment progress notes for a period from 
December 1999 to November 2000 are cumulative, are not 
probative to the issue at hand, and therefore are not new and 
material evidence.  

VA treatment records showing counseling, request for help 
regarding his disability claim, medication follow-up for 
depression, and assistance with housing, food stamps and SSA 
benefits, although new, are not relevant to the issue at 
hand, and therefore, are not new and material evidence.  VA 
treatment records showing a diagnosis of PTSD, to include 
related to a claimed incident in service, are cumulative of 
evidence already considered in a previous denial, and 
therefore are not new and material evidence. 

To the extent that any of the evidence submitted since May 
1994 is "new" evidence (to include a letter from E.A. 
regarding the appellant's service, a letter from G.R. 
regarding a letter sent from the Marine Corps to the 
appellant's parents, a personnel record with classification 
of assignment test results, or medical evidence, etc., which 
is not duplicative) this evidence is not material because it 
bears no relevance to the issue in this case.  In addition, 
the veteran's testimony at a personal hearing regarding the 
claimed assault in service by a staff sergeant is cumulative 
and not new and material evidence.  

Although the appellant is competent to report his symptoms, 
the record does not reflect that he possesses a recognized 
degree of medical knowledge that would render him competent 
to offer opinions as to medical diagnosis or causation.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, although he may sincerely believe 
that his PTSD is related to service, his opinion is not 
competent evidence.  His assertion of medical causation of 
his PTSD cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

The Board finds that the additional evidence, when viewed 
with that previously of record, is not new and material 
evidence as defined by the regulation, does not bear directly 
and substantially on the matter under consideration, and is 
not so significant that it must be considered in order to 
fairly decide the claim for entitlement to service connection 
for PTSD.  38 C.F.R. § 3.156(a).  Accordingly, the claim may 
not be not reopened and the Board's analysis must end here.  
38 U.S.C.A. § 5108; Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for PTSD, and the 
appeal is denied.



__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



